Citation Nr: 9901641	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel

INTRODUCTION

The appellant served on active military duty from July 1988 
to May 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision.  In 
that decision, the regional office (RO) denied service 
connection for a low back strain.  

The Board notes that, by a December 1998 statement, the 
appellant, through his representative, raised the issue of 
entitlement to service connection for sinusitis and a foot 
disability.  However, these claims have not been developed 
for appellate review and are not inextricably intertwined 
with the current appeal.  The claims are, therefore, referred 
to the RO for appropriate action.  


FINDING OF FACT

The record contains no competent medical evidence of an 
association between any current low back strain and military 
service, or low back problems coincident with service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
strain is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  When a disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.  

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

Throughout the current appeal, the appellant has maintained 
that he sustained a low back injury around August 1988 while 
participating in a strength conditioning course which 
included weight lifting.  Specifically, at the personal 
hearing conducted before a hearing officer at the RO in March 
1998, the appellant testified that he was performing squats 
when his back went out.  Hearing Transcript (T.) at 2.  

According to available service medical records, in December 
1988, the appellant complained of low back pain after playing 
with his dog.  It was also noted that he had a history of 
unreported low back pain during a workout session.  In 
addition, the appellant reported to the examiner that the 
pain in his low back was sharp, that he had difficulty 
bending, and that he experienced increased pain on prolonged 
walking.  The examiner assessed mechanical low back pain and 
placed the appellant on limited duty for seven days.  
Subsequently, at an examination conducted in September 1989, 
the appellant denied ever experiencing recurrent back pain.  

Thereafter, in February 1993, the appellant reported to 
emergency care at the Charleston Naval Hospital with 
complaints of worsening chronic back pain he experienced 
after playing golf.  The examiner diagnosed an acute 
paraspinal muscle sprain.  Subsequently, at an October 1994 
examination, the appellant reported experiencing recurrent 
back pain.  The examiner noted a history of low back strain 
in 1992, but concluded that it was not considered 
disqualifying.  At an April 1995 separation examination, the 
appellant denied ever experiencing recurrent back pain.  
However, a copy of this examination report submitted by the 
veteran in December 1996 reflects a history of recurrent back 
pain and includes an annotation to the effect that the 
veteran suffered from chronic low back pain that was not 
considered disqualifying.  The physical evaluation revealed a 
normal spine and musculature.  

After separation from service, on August 19, 1996, a private 
examiner noted that the appellant reported a severe backache 
radiating to his legs for the previous three days.  The 
appellant was not able to sit on the examining table.  
Scoliosis (convex to the right) was noted.  Lumbar strain was 
diagnosed.  On August 22, 1996, the examiner noted that the 
appellant reported pain on straight leg raising, and had 
difficulty getting on the table.  In addition, the examiner 
noted lumbar strain, and referred the appellant to an 
orthopedist for a questionable herniated disc.  

On August 23, 1996, the appellant reported to another 
physician that he experienced mild back discomfort a week 
earlier while painting.  He also reported an acute onset of 
low back pain with some right leg radiation while picking up 
a ball when playing golf.  According to the physician, the 
appellant probably had an acute lumbar spine with the 
possibility of a bulging or herniated disc.  

In November 1996, the appellant was denied disability 
insurance coverage.  According to the notification letter, 
the reason for the denial was the appellants history of a 
back disorder within the past year and . . . [his] height and 
weight.  

In the following month, the appellant was afforded a VA 
examination.  At this examination, the appellant reported to 
the examiner that he had experienced a lumbar strain when he 
was on active duty (while lifting a 40-pound object).  At the 
time of this post-service examination, the appellant denied 
any numbness or tingling in his lower extremities as well as 
any significant back pain.  However, he reported that he 
continued to have low back pain with pain radiating down his 
left leg to his ankle.  The X-ray examination of the lumbar 
spine did not reveal any obvious arthritic changes or 
structural abnormalities.  The examiners assessment was a 
history of low back pain without any neurological impairment.  

The Board acknowledges the appellants assertion that he 
developed a chronic low back strain as a result of his active 
military service.  Significantly, however, the claims folder 
does not contain competent medical evidence attributing any 
current low back strain that the appellant may have to his 
in-service episodes of low back pain, or to continued 
symptoms since service.  

A medical opinion associating current low back strain with 
problems in service has not been received.  In short, what is 
missing is a medical nexus opinion between any current low 
back strain and the low back problems the appellant 
experienced in service.  Caluza, supra.  Absent such an 
opinion the claim for service connection for a low back 
strain may not be considered well grounded.  

Moreover, the Board acknowledges the appellants  testimony 
at the March 1998 personal hearing that he saw examiners in 
service after experiencing back pain while engaged in various 
activities and that the examiners informed him that his back 
problems were due to a herniated or bulging disc.  T. at 3-4, 
8-9.  The service medical records which have been obtained 
and associated with the claims folder, however, do not 
substantiate the appellants claim.  Moreover, the veteran is 
not competent to provide medical diagnosis or nexus evidence 
such as this.  Espiritu, supra.  

It is important to note that in a December 1998 statement 
that the appellant, through his representative, requested a 
remand for a contemporaneous medical examination.  The Board, 
however, does not have a duty to assist when a claim is 
considered not well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991), Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1991).  
Only if the claimant meets his burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
Id.  


ORDER

Service connection for a low back strain is denied.  


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
